Citation Nr: 1336915	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a right ankle disorder.

3.  Entitlement to service connection for low sperm count, claimed as due to exposure to radar emissions.

4.  Entitlement to service connection for a sigmoid polyp, claimed as due to exposure to radar emissions.

5.  Entitlement to service connection for squamous cell carcinoma of the left helix and basal cell carcinoma of the forehead and chest, claimed as due to exposure to radar emissions.

6.  Entitlement to service connection for thyroid cancer, claimed as due to exposure to radar emissions.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2006 and February 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence 
of this electronic record.

The Veteran and his spouse testified before the RO's Decision Review Officer (DRO) in October 2007 and before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in November 2012.  Transcripts of both hearings are of record.

The Board has remanded these issues on multiple occasions, most recently in April 2013.  The file has now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds another remand is required.  The April 2013 Board remand requested that VA examinations be scheduled and/or opinions be obtained.  It was noted that the Veteran had submitted medical opinions from private treatment providers; however, review of those opinions reveal they use speculative language concerning the relationship between service and the claimed condition.   

Although examinations were scheduled, the VA Medical Center indicated that the Veteran failed to report to the examinations.  The Veteran was notified of his failure to report in the August 2013 supplemental statement of the case (SSOC).  A few days after the SSOC was issued, the Veteran submitted correspondence arguing that he never received notice of any scheduled examinations.  While the correspondence reflects the Veteran's belief that the medical evidence he submitted should be sufficient to decide the case, he has not indicated that he is unwilling to report to the examinations.  Rather, he emphatically indicated that he was not advised of any scheduled examinations.

Moreover, the prior remand sought to obtain opinions concerning the issues of service connection for skin cancers and for thyroid cancer, not a full examination.  A failure to report would not impact complying with those remand directives.  

Thus, the Board concludes that remand is again required to afford the Veteran pertinent VA examinations and obtain nexus opinions concerning his claimed conditions, as detailed in the directives below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA ankle examination to determine the nature of any current right ankle disability and to obtain an opinion as to whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination. 

Following examination of the Veteran and review of the claims file, the examiner should express an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the current right ankle disability arose during service or is otherwise the result of active service to include the Veteran's account of a right ankle injury therein.  A rationale for the opinion should be provided.

2.  Schedule the Veteran for a VA urology examination to determine whether he currently suffers from a low sperm count.  After conducting any tests deemed necessary, the examiner should indicate whether the Veteran currently suffers from a low sperm count.  If so, a urologist must then review the claims file and provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's low sperm count is related to his claimed exposure to radars during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine whether the Veteran suffers from any current residuals of the sigmoid colon polyp and polypectomy.  Any tests deemed necessary should be conducted.  Thereafter, a gastroenterologist must review the claims file and provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the sigmoid colon polyp and residual disability is related to his claimed exposure to radars during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.

4.  If the Veteran fails to report to any of the scheduled examinations, a copy of the notice letter of the time and place to report for the examination must be placed in the Veteran's claims file.  

5.  Forward the claims file to a VA endocrinologist to obtain an opinion as to whether the Veteran's thyroid cancer is related to exposure to radars in service.  If an examination is deemed necessary to respond to the question, one should be scheduled.  

Following review of the claims file, the endocrinologist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's thyroid cancer is related to his claimed exposure to radars during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.  

6.  Forward the claims file to a VA dermatologist to obtain an opinion as to whether the Veteran's skin cancers are related to exposure to radar waves in service.  If an examination is deemed necessary to respond to the question, one should be scheduled.  

Following review of the claims file, the dermatologist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's skin cancers are related to his claimed exposure to radar waves during service.  (The Veteran alleges that he was changing aircraft warning lights on top of the ship when 3 radars were turned on.)  A rationale for the opinion should be provided.  

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the claims remain denied, the Veteran and his representative should be furnished an SSOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



